Per Curiam.
In every sort of auction, there are either successive bids for the property, or successive offerings of it at different prices, in a way to provoke competition. By the usual practice, the buyers successively bid more and more, till the highest point is attained; and the same result is obtained by the process in Holland, of proposing the article at prices successively lower, till a purchaser is found at its outside value. In the instance under consideration, there was no bidding at all; the property being offered once and for all, to any one who would take it for the sum named. What else does the ordinary retailer, except that he does not proclaim his price aloud, or take the same measures to attract the public attention? He waits to be wooed. Was this a sale then within the words of the statute, by public vendue or outcry? It is pretty clear from the ceaseless tautology in the language of legislative bodies, that this word “ outcry” was used in this instance, as the synonyme of its predecessor; and that it was not intended to interdict a sale by outcry, unless it were at the same time, a sale by auction. What then is understood by an auction, according to the usages of Pennsylvania ? It is a sale by consecutive bidding, intended to reach the highest price of the article by competition for it; and such a sale the legislature certainly had in its view. The statute is a penal one, and though it is to be strictly construed against the commonwealth, it is not to be severely construed against the accused: we must not give it a wider range than the legislature intended to give it. Whether a sale by bidding downwards, as it is improperly called, would be within its purview, we pretend not to determine; as such a sale, or rather an inversion of it, is not un*554known to us as a method of disposing of unseated lands for taxes, in order to get the sum assessed for the least quantity of the tract; but the ordinary auction of chattels is the one which, in a case like the present, we are to suppose the legislature had in its view.
Judgment affirmed.